Citation Nr: 1547819	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  11-04 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and asbestosis.

2.  Entitlement to service connection for residuals of a head injury.

3.  Entitlement to service connection for Type II diabetes mellitus.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to November 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2009, August 2011, and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2015, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). 

At the June 2015 hearing, prior to the July 2015 letter of certification of the appeal to the Board, the Veteran withdrew four claims from appeal: (1) entitlement to service connection for a heart murmur; (2) entitlement to an earlier effective date for the award of service connection for the service-connected psychiatric disorder; (3) entitlement to a rating in excess of 70 percent for the service-connected psychiatric disorder; and, (4) entitlement to an earlier effective date for the award of a total disability rating based on individual unemployability (TDIU).  These claims will not be addressed below.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future review of this case must consider these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The issues of entitlement to service connection for a respiratory disorder and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Head injury residuals are not attributable to service and an organic disease of the nervous system involving headaches, vertigo, or any other head injury residual was not manifest within one year of separation from service.

2.  The Veteran did not serve in the Republic of Vietnam and was not otherwise exposed to herbicides during active duty.  Diabetes mellitus is not attributable to service and did not manifest within one year of separation from service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for head injury residuals have not been met. 38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).
February 2009, April 2009, August 2009, and February 2011 letters notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), records from the Social Security Administration, and private medical records (PMRs).  The duty to obtain relevant records is therefore satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not required to provide a medical examination or obtain a medical opinion to decide the claims below. An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease" or that a disease manifested either in accordance with presumptive service connection regulations or as a result of a service-connected disability, (3) an indication that the current disability may be related to the in-service event or service-connected disability, and (4) insufficient evidence to decide the case.  McLendon, 20 Vet. App. at 83.  The standards of McLendon are not met as to the claims for head injury residuals and diabetes mellitus.  As discussed further below, the in-service incurrence of these conditions has not been shown and the evidence does not suggest that these disorders are otherwise related to service.  Thus, the McLendon elements are not satisfied and, therefore, a VA examination is not required to decide these claims.  See McLendon, 20 Vet. App. at 83.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claims, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the claims.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes or an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  This presumption is rebuttable by affirmative evidence to the contrary.  

Head Injury Residuals

The Veteran has a current diagnosis of a traumatic brain injury, documented in a March 2011 VA treatment record.  VBMS Entry April 14, 2011, p. 10/22.  He contends his head injury residuals include headaches and vertigo.  See Hearing Transcript, p. 17.

At the June 2015 hearing, the Veteran testified that his head injury residuals were caused by a number of personal assaults in service.  He testified that he was kicked and hit in the head during these attacks.  See Hearing Transcript, p. 15-24.

On the Veteran's December 1955 entrance examination, no abnormalities of the head or neurologic system were noted, and the Veteran voiced no complaints in this regard on the accompanying Report of Medical History.  His service treatment records are silent for any diagnosis, treatment, or complaint of any problem related to the Veteran's head, a head injury, or any injury related to an assault.  On his October 1957 separation examination, no abnormalities of the head or the neurologic system were found and the Veteran did not report any related complaints.

The Veteran is competent to report an in-service injury.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  However, the Veteran's service records, including service treatment records and personnel records, are negative for any documentation of this incident.  There are no complaints or clinical findings related to a head injury, any residual of a head injury, or any other injury related to a personal assault.  Again, on his October 1957 separation examination, no abnormalities of the head or neurologic system were noted, and the Veteran did not voice any complaints in this regard or mention any injury sustained from the assaults.  

Moreover, the post-service record contains conflicting accounts of in-service head trauma.  For example, in 1987 the Veteran sustained a head injury when he fell approximately 20 feet from a pole and hit his head on a fire hydrant.  See, e.g., VBMS Entry October 4, 2011, p. 36/75.  In a December 1987 private medical record, the Veteran's private physician, Dr. A., documented his report that, "he has never in the past had episodes of loss of consciousness or head injury."  VBMS Entry October 4, 2011, p. 5/74.  The post-service medical record contains many reports and treatment notes relating to the 1987 fall, and also a subsequent 1989 motor vehicle accident, including neurological treatment records, and all are devoid of any mention of prior head injuries sustained during military service.  See, e.g., VBMS Entries October 4, 2011; Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Also, in an August 2011 psychiatric assessment, the Veteran reported no prior head injuries.  Virtual VA Entry August 6, 2013, p. 543/787.   

While the Veteran is service-connected for post-traumatic stress disorder (PTSD), the corroborated stressors are unrelated to a personal assault.  Rather, the stressors involved a June 1957 midair collision between a United States aircraft and an Italian aircraft in which the United States pilot died, a fatal fire that started aboard a barge tied up to the Veteran's ship in July 1957, and another aircraft collision in April 1957.  Thus, VA has not previously corroborated the Veteran's accounts of personal assaults.

In light of his earlier denials of in-service trauma to the head, the Board finds the recent Veteran's assertions of the head injuries sustained during service are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service.)   Additionally, the Veteran's silence on the matter, when otherwise reporting his medical history to treatment providers constitutes negative evidence.  See Rucker, 10 Vet. App. at 73 (1997).

In addition to the lack of evidence showing that a head injury or head injury residual during active duty service, the evidence does not link such a disorder to the Veteran's military service.  As there were no complaints, treatment, or diagnosis of these disorders in service, and the Board does not find the Veteran's reports of an in-service head injury to be credible, there is no injury, disease, or event to which a current disorder could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease.)  Consequently, VA is under no duty to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The March 2011 VA treatment provider attributed the Veteran's traumatic brain injury to the in-service personal assaults, however, this connection was based entirely on the Veteran's self-reported history.  VBMS Entry April 14, 2011, p. 10/22.  Also, the provider did not address or discuss the 1987 or 1989 head injuries in rendering his conclusions.  For these reasons, the provider's opinion is of little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460   (1993) (holding medical opinions have no probative value when they are based on an inaccurate factual predicate, such as the Veteran's self-reported and inaccurate history.)

The Board has also considered the Veteran's own assertions that these disorders are related to military service.  Although the Veteran is competent to report his symptoms, the matter of whether head injury residuals, including headaches and vertigo, relate to service is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); 38 C.F.R. § 3.317(a)(1) and (3).  Instead, such a determination must be made by a medical professional with appropriate expertise.  See id.  Because the Veteran's statements are not based on medical training and/or experience, his assertion that these symptoms relate to service does not constitute competent evidence.

In addition, as discussed above, there is no documentation of an organic disease of the nervous system manifested by headaches or vertigo from within one year of the Veteran's November 1957 discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Accordingly, such presumptive service connection for this disorder as chronic diseases is not warranted.  

As for a continuity of symptomatology between the present conditions and an in-service head injury, any contentions in this regard are not credible because they are inconsistent as described above.  Additionally, head injury-related symptoms were not noted during service, and characteristic manifestations of the disease processes were not identified during service.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable to the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Diabetes Mellitus

The Veteran has current diabetes mellitus.  See, e.g., December 2010 VA treatment record.  Virtual VA Entry August 6, 2013, p. 400/787.   He contends that the disease is related to handling barrels containing chemicals which may have included Agent Orange.  See Hearing Transcript, p. 27. 

The Veteran's STRs are devoid of documentation of diabetes, and his separation documents from November 1957, including blood test results and urinalysis results, showed no abnormalities in this regard.  

A Veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  If the Veteran was exposed to an herbicide agent during service, certain diseases, including diabetes mellitus, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.

The Veteran did not serve during the Vietnam Era and does not contend he ever served in Vietnam.  See, e.g., VBMS Entry February 9, 2011.  As such, the presumption of herbicide exposure due to service in the Republic of Vietnam does not apply.  To the extent he contends he was otherwise exposed to Agent Orange through handling barrels during service, there is no competent evidence to support these allegations.  The Veteran's service records, including both medical and personnel records, offer no support in this regard.  Moreover, while the Veteran is competent to attest to matters of which he has first-hand knowledge, this does not appear to be the case.  Rather, he testified at the June 2015 hearing that he did not know what chemicals were in the barrels.  Hearing Transcript, p.29.  He has not provided any affirmative statement that he was told that there was herbicides on the materials he handled; instead, he appears to rely on pure conjecture.  In Bardwell v. Shinseki, 24 Vet. App. 36   (2010), the United States Court of Appeals for Veterans Claims (Court) held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  

In addition to the lack of evidence showing that diabetes manifested during active duty service, the evidence does not link the disorder to the Veteran's military service.  As there were no complaints, treatment, or diagnosis of diabetes in service, and the Board does not find the Veteran's reports of an in-service exposure to Agent Orange to be credible, there is no injury, disease, or event to which a current disorder could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease.)  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition, such as the Veteran's contentions regarding Agent Orange exposure, is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Consequently, VA is under no duty to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).
The Board has considered the Veteran's own assertions that his diabetes is related to military service.  Although the Veteran is competent to report his symptoms, the matter of whether his current diabetes relates to service or originated in service is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); 38 C.F.R. § 3.317(a)(1) and (3).  Instead, such a determination must be made by a medical professional with appropriate expertise, based on laboratory testing.  See id.  Because the Veteran's statements are not based on medical training and/or experience, his assertion that his diabetes relates to service does not constitute competent evidence.

Chronic disabilities, such as diabetes, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty, however, the record here does not document the disease from within one year of the Veteran's November 1957 discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Accordingly, such presumptive service connection is not warranted.  

To the extent the Veteran asserts having a continuity of symptomatology between the present condition and service, diabetes was not noted during service and there was not a combination of manifestations sufficient to identify the disease during service.  The earliest post-service documentation of diabetes mellitus was in approximately 1996, many years after discharge.  See VBMS Entry October 4, 2011, p. 43/75; see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim.).  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable to the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
ORDER

Service connection for residuals of a head injury is denied.

Service connection for Type II diabetes mellitus is denied.


REMAND

Additional development of the claims remaining on appeal is required, and the matters are REMANDED for the following action: 

 (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must send the Veteran VCAA notice in accordance with 38 U.S.C.A. §5103(a) and 38 C.F.R. 
§ 3.159(b) on the claim for entitlement to service connection for tinnitus.  The letter should also advise the Veteran of the information or evidence needed to establish a disability rating and/or effective date for tinnitus, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Afford the Veteran a VA examination to determine the etiology of his respiratory disorder.  To the extent possible, the examination should be scheduled with a pulmonologist.

The claims e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

(A.)  The examiner is requested to first clearly identify all current respiratory disabilities.  All appropriate diagnostic testing must be conducted, including, if indicated, a high-resolution CT scan of better quality than the November 2009 CT scan, on which the VA examiners to date have relied.  See June 2010 VA examiner's notation that the prior CT scan was of limited quality due to patient movement.

The examiner's attention is drawn to the following:

* August 2008 VA primary care provider's diagnosis of COPD.  VBMS Entry February 19, 2009, p. 10/50.

* March 2009 VA pulmonary treatment record indicating, "does have significant asbestos exposure, so asbestosis on the differential."  VBMS Entry November 23, 2009, p. 5/49.

* March 2009 VA examiner's finding that, "Asbestosis is not diagnosed in this veteran at this time due to a lack of any objective evidence of asbestos type disease or asbestosis based on imaging."  The examiner made no mention of COPD.

* September 2009 VA pulmonology record finding, "based on review of PFTs that do not show obstruction, patient does NOT have COPD," (emphasis in original) and, " no evidence of asbestos exposure on CXR or chest CT from 3/09.  VBMS Entry November 23, 2009, p. 31/49.

* September 2009 VA primary care provider's diagnosis of COPD.  VBMS Entry November 23, 2009, p. 40/49.

* March 2010 VA treatment record noting, "is being
evaluated by pulmonary consultants, both in VA and outside, with different opinions about possibility of asbestosis (normal high res CT makes asbestosis
unlikely)."  VBMS Entry May 10, 2010, p. 37/71.

* June 2010 VA examiner's finding that, "it is at least as likely as not that he has some degree of asbestosis."  The examiner discussed evidence in support of the finding (history of exposure with a long latent period,
evidence of end-inspiratory crackles on exam, reduced lung volumes, and the absence of other causes of diffuse parenchymal disease), as well as against the finding (the lack of typical high resolution CT findings.)  The examiner found that the Veteran's CT examination
was "limited in quality due to patient motion."  The examiner made no mention of COPD.

* August 2010 VA examiner's finding that the Veteran's presentation was not typical of asbestosis, based on prior high-resolution CT findings, pulmonary function tests, the absence of crackles on physical examination, and echocardiogram results.  The examiner made no mention of COPD.

If there is disagreement with the prior diagnoses, the examiner should explain why, and if it is a matter where the disability resolved, the examiner should explain the reason for such resolution. The examiner should also attempt to identify the time at which the disorder resolved.  In such a case, the examiner should render the below opinions as to the period during which the disorder was present.
(B.)  The examiner must then provide an opinion as to (i.) whether any respiratory disability began during active service or is related to any incident of service, including to exposure to asbestos or diesel fumes, and (ii.) whether bronchiectasis manifested within one year of separation from service.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

The examiner's attention is drawn to the following:

* April 2009 lay statement of the Veteran's sister that upon the Veteran's discharge from service, he had shortness of breath and frequent coughing.

* December 2009 determination by VA that due to the Veteran's military occupational specialty (fireman apprentice), he was exposed to asbestos in service.  See December 2009 Rating Decision. 

* March 2009 VA examiner's finding that, "there is no known etiology at this time for this veteran's decreased respiratory condition."

* January 2010 private medical notation written on a prescription pad that, "there is [a] high probability that previous asbestos exposure is directly related to current pulmonary issues," without rationale.  VBMS Entry March 5, 2010, p. 2/5.

* June 2010 VA examiner's finding  that it was at least as likely as not that the Veteran has some degree of asbestosis, based, in part, on his past asbestos exposure and the appropriate latency period prior to diagnosis.

* August 2010 VA examiner's finding that it was less likely than not that the Veteran's dyspnea was caused by or a result of in-service asbestos exposure.

* May 2012 VA treatment record diagnosing, "COPD secondary to smoke exposure in military (non smoker)," without rationale.  Virtual VA Entry February 4, 2013, p. 119/146.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


